Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action responsive to applicant’s amendment of 6/6/2020..  Claim 1 is pending and rejected. Claims 2-7 are cancelled. 

Priority
 	Applicant’s claim of priority to application JP2019-091193 filed May 14, 2019 in Japan is acknowledged.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1is/are rejected under 35 U.S.C. 103 as being unpatentable Tamai et al. (6307277) in view of Hashimoto et al. ‘264 (US20140324264) wherein Tamai et al. teaches:
 (re: cl 1) A drive unit comprising: a motor (c6L48-64; #18);
a torque converter to which a torque outputted from the motor is inputted (c10L39-49-torque from motor is transferred to engine crankshaft to torque converter #14);
a brake sensor configured to detect a braking operation amount (c6L59-61-brake sensor #30, c9L64-67; c3 L 41-46-brake pedal position sensor; c13 L 3-13 -brake pedal position sensor controlling regenerative braking proportional to position) an accelerator sensor configured to detect an accelerator opening degree ((CL 16-accelertor pedal sensor with plurality of inputs corresponding to movement):
a vehicle velocity sensor configured to detect a vehicle velocity (c16L2-3-velocity sensor); 
and a controller configured to execute a first control when the accelerator opening degree is 0% and simultaneously the vehicle velocity is less than or equal to a first threshold, the first control executed (c11 L12-17-accerator not applied; #206 goes to #210 if accelerator at 0% fig. 6a; c12L35-42-if accelerator pedal goes to control position #210)
to control the torque outputted from the motor based on the braking operation amount (c13 L 3-13-controlled regenerative braking proportional to braking pressure applied) 
execute a second control when the accelerator opening degree is greater than 0%, the second control executed to stop the first control and control the torque outputted from the motor based on the accelerator opening degree (c12 L 31-34-when pedal pressed goes to engine fuel supplied -#206 to #208 fig. 6a; c10L62-65-depresses accelerator pedal), and execute a third control when the accelerator opening degree is 0% (#206 goes to #210 if accelerator at 0%) and simultaneously the vehicle velocity is greater than the first threshold (#214 to #218 fig. 6a),,
the third control executed to either control the torque outputted from the motor or executed a regenerative control such that the vehicle velocity becomes less than or equal to the first threshold (#218; c4 L 48-64-controlled regenerative braking during deceleration; c13 L 3-13-controlled regenerative braking proportional to brake pressure),
the controller being further configured to make zero the torque outputted from the motor when the braking operation amount is greater than or equal to a second threshold in executing the first control (#216 to #216a Fig. 6a-No brake and yet fuel on, Speed is greater than 0 (#260) to either greater than max #262 while in 1,2 gear #212 or greater than min threshold).
Hashimoto et al. ‘264 teaches what Tamai et al. lacks of:
controller configured to control the torque outputted from the motor based on the braking operation amount so as to increase the torque with reduction in the braking operation amount ((¶50-“First, the case where reduction of the HVS output according to activation of the brake override system is performed by both reducing the engine torque and controlling the torque of the motor 3 will now be described. As shown in Fig. 4, in this case, when an accelerator operation and a brake operation are simultaneously performed at a point in time t1, both engine torque and motor torque are reduced by a corresponding reduction in requested total output. The reduced engine torque and motor torque are recovered according to release of the brake operation at a point in time” ; ¶T0 to T1 to T2  to post T2 Fig. 4 & 5 .  Driver steps on brake at T1 motor torque reduced while engine torque held constant till brake released at T1 ; ¶52-“ In contrast, in the present embodiment, as shown in Fig. 5, in response to the reduction of the requested total output at the point in time t1, at which an accelerator operation and a brake operation are simultaneously performed, the motor torque is reduced. However, the engine torque is maintained as it is. Therefore, in this case, recovery of the drive force of the hybrid vehicle after the point in time t2, at which the brake override system is deactivated, is performed by increasing the motor torque with high responsiveness. Therefore, in this case, recovery of the drive force of the hybrid vehicle after the brake override system is deactivated is performed in a comparatively short time.”).
It would have been obvious at the effective time of the invention for Tamai et al.to reduce motor torque with increased brake operation as the motor can change speeds more rapidly than the engine and by adjusting net accelerator input through the simultaneous pressing of brake with accelerator the driver may more rapidly adjust his speed as taught by Hashimoto et al. ‘264.),

Response to Amendment/Arguments.
	While no 112 second rejection remains with the cancellation of claim 4, applicants rolling of the claim 4 limitations into claim 1 was done in a manner that averted the indefiniteness limitations present in the previous action. 
Applicant’s amendment was effective in overcoming the anticipatory rejection to claim 1.  However, Applicant’s rolling of the dependent claim limitations into claim 1 still results in the rejection of Tamai et al. in view of Hashimoto et al. ‘264 under 36 USC 103 as before in claim 6. 
Applicant argues Hashimoto does not disclose a 0% throttle opening.  However, the primary reference Tamai et al. does (c11 L12-17-accerator not applied; #206 goes to #210 if accelerator at 0% fig. 6a; c12L35-42-if accelerator pedal goes to control position #210).  The secondary reference does not also need disclose the limitations present in the primary reference. The secondary reference Hashimoto et al. ‘264 does not need teach the limitations already taught by the primary reference-else that secondary reference would have  been an anticipatory reference itself. 
Applicant argues Tamai et al. at #216 if the brake pedal is off. -proceeds to #216a and thus says the second control does not stop first because second control is triggered before it gets to first so it never occurs.   The flow chart is a subset part of a repetitive looping program and any position on the flowchart that trails on a specific pass is still ahead of the early portions of the flowchart on a subsequent pass and does stop the first control on a subsequent pass. 
Applicant argues Tamai et al.  does not teach reducing velocity to become less than a threshold velocity.  The limitation is for: “the third control executed to either control the torque outputted from the motor or execute a regenerative control such that the vehicle velocity becomes less than or equal to the first threshold,”  
The Boolean requirement of the OR operator is satisfied if either the motor torque  is controlled or the regenerative control is controlled to become less than or equal the first threshold. The motor torque is controlled (#218; c4 L 48-64-controlled regenerative braking during deceleration; c13 L 3-13-controlled regenerative braking proportional to brake pressure) as cited.As Tamai et al. is controlling the motor torque, the limitation is satisfied.  
Further, as Tamai et al. is on successive passes in which the if speed is less than Vtps and the brake pedal is off, Tamai et al. would got to #216a and resume fuel on and cease regenerative operations, so even the alternative is present.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655